SYLLABUS

(This syllabus is not part of the opinion of the Court. It has been prepared by the Office of the Clerk for the
convenience of the reader. It has been neither reviewed nor approved by the Supreme Court. Please note that, in the
interest of brevity, portions of any opinion may not have been summarized.)

                                  State v. Crisoforo Montalvo (A-76-15) (077331)

Argued February 28, 2017 -- Decided June 8, 2017

FERNANDEZ-VINA, J., writing for the Court.

       This appeal concerns whether an individual may lawfully possess and hold a weapon for self-defense in his
home while answering the front door.

        Defendant Crisoforo Montalvo and his wife lived directly above Arturs Daleckis and his wife. On the night
of March 24, 2012, Daleckis grew agitated by noise emanating from Montalvo’s unit; he stood on his bed and
knocked on the ceiling three or four times. Montalvo then proceeded downstairs and knocked on Daleckis’s door.
Montalvo picked up a small table belonging to Daleckis and threw it off the front porch, breaking it.

         After Montalvo returned to his unit, Daleckis knocked on the door. Montalvo and his wife testified that
they heard knocking, kicking, and slamming on the door. Montalvo testified that he became scared for himself, his
wife, and their unborn child. As a precautionary measure, Montalvo retrieved a machete from a closet as he moved
to answer the door. Daleckis testified that Montalvo pointed the machete at him. Montalvo testified that he kept the
machete in his hand, behind his leg, and below his waist while speaking with Daleckis.

          Daleckis testified that he asked Montalvo why he opened the door with a machete in his hand and
Montalvo responded, “I don’t care.” Daleckis then stated he was going to call the police and Montalvo again
replied, “I don’t care.” Following this exchange, both men returned to their apartments. Daleckis telephoned 911.
Daleckis testified that he then heard yelling, followed by the sound of “banging . . . cutting . . . [or] chopping” of
metal and the next morning saw what appeared to be two machete marks on the shared porch. Montalvo testified
that after he and Daleckis finished talking, he immediately walked back up his stairs and handed the machete to his
wife, who placed the machete back in the closet while Montalvo waited outside on the porch for the police to arrive.

         One day after the incident, the State charged Montalvo with the disorderly persons offense of criminal
mischief. The complaint-warrant specified that Montalvo was charged with breaking Daleckis’s furniture. In June
2012, a grand jury indicted Montalvo for third-degree possession of a weapon for an unlawful purpose (Count One),
and fourth-degree unlawful possession of a weapon, contrary to N.J.S.A. 2C:39-5(d) (Count Two).

         Montalvo was tried before a jury. When the trial judge charged the jury, he first provided the instructions
for Count Two. The judge primarily relied upon the Model Jury Charge for N.J.S.A. 2C:39-5(d). The judge did not
add a self-defense instruction to the model charge for Count Two. The judge then instructed the jury on Count One,
the unlawful-purpose charge, and included a self-defense instruction with respect to that charge.

          During deliberations, the jury sent the trial judge a note asking, “Second charge, unlawful possession of a
weapon, is self[-]defense considered a lawful use?” The judge and counsel for both sides discussed the appropriate
response to the jury’s inquiry on the record. During this colloquy, the trial judge decided to answer the jury’s
question by reading a section of State v. Kelly, 118 N.J. 370 (1990), and stated in part that “it would appear that the
availability of necessity as a justification for the immediate possession of a weapon, as with self[-]defense, is limited
only to cases of spontaneous and compelling danger.” Minutes later, the jury found Montalvo not guilty of Count
One and guilty of Count Two. The trial judge found Montalvo guilty of the disorderly persons offense.

          The Appellate Division affirmed Montalvo’s conviction and sentence. The panel addressed Montalvo’s
Second Amendment claim and held that it was meritless because the surrounding circumstances and the machete’s
status as an uncommon item sufficiently supported the jury’s verdict. The panel concluded that the jury instructions
properly relied upon Kelly. The Court granted Montalvo’s petition for certification. 226 N.J. 212 (2016).

                                                           1
HELD: The right to possess a weapon in one’s own home for self-defense would be of little effect if one were required
to keep the weapon out-of-hand, picking it up only “spontaneously.” Defendant had a constitutional right to possess the
machete in his home for his own defense and that of his pregnant wife. Because the trial court’s instructions did not
convey this principle, the instructions were erroneous. Further, because the erroneous instructions were capable of
producing an unjust result in this matter, they constitute plain error.

1. N.J.S.A. 2C:39-5(d) states that “[a]ny person who knowingly has in his possession any other weapon under
circumstances not manifestly appropriate for such lawful uses as it may have is guilty of a crime of the fourth
degree.” The purpose of Section 5(d) is to protect citizens from the threat of harm while permitting the use of
objects such as knives in a manner consistent with a free and civilized society. (pp 16-19)

2. Self-defense is a potential defense to a possessory weapons offense. The Second Amendment “guarantee[s] the
individual right to possess and carry weapons in case of confrontation.” District of Columbia v. Heller, 554 U.S.
570, 592 (2008). In State v. Harmon, the Court held that self-defense does not excuse the possession of a weapon
under N.J.S.A. 2C:39-5(d) except “in those rare and momentary circumstances where an individual arms himself
spontaneously to meet an immediate danger.” 104 N.J. 189, 208-09 (1986). In Kelly, the Court found that no self-
defense instruction was warranted in the absence of such spontaneous action during a street encounter. (pp. 19-21)

3. The home is accorded special treatment within the justification of self-defense. In Heller, supra, the United
States Supreme Court emphasized the right to possess weapons in the home, “where the need for defense of self,
family, and property is most acute.” 554 U.S. at 628. (pp. 21-23)

4. When a party does not object to a jury instruction, this Court reviews the instruction for plain error. Plain error
refers to any error “clearly capable of producing an unjust result.” R. 2:10-2. (pp 23-24)

5. In response to the jury’s question, the court relied on language it found in Kelly, in which self-defense was raised
in connection with Section 5(d). However, Kelly is not applicable to Montalvo’s situation. The Court applied the
spontaneity requirement in Kelly because the only scenario in which the defendant’s use could constitute lawful
self-defense would be if she had a manifestly lawful purpose to carry the razor, then suddenly and spontaneously
used it as a weapon to repel immediate harm. Montalvo legally possessed a machete in his home. The Second
Amendment protects the right of individuals to possess weapons, including machetes, in the home for self-defense
purposes. Because the instructions did not convey this principle, the instructions were erroneous. (pp. 24-26)

6. If the jurors believed Montalvo’s version of events, he never left his apartment with the machete, never used it
against person or property, and never raised it toward Daleckis. Such possession is protected by the Second
Amendment and is consistent with New Jersey’s statutory scheme and caselaw. The record does not provide the
information needed to determine which version of events the jury relied upon to convict Montalvo under N.J.S.A.
2C:39-5(d), and the Court will not speculate about the foundations of the jury verdict. Here, because the jury
instructions permitted the jurors to convict Montalvo either upon a valid theory of guilt—threatening Daleckis with
the machete unprovoked or taking the machete outside and damaging the porch—or upon an invalid theory—
holding the machete when answering the door—the jury instructions were clearly capable of producing an unjust
result. (pp 27-29)

7. The Court directs the Committee on Model Criminal Jury Charges to review and revise the charge for N.J.S.A.
2C:39-5(d). A modified jury instruction is necessary to clarify that possession of a lawful weapon in one’s home
cannot form the basis of a conviction under N.J.S.A. 2C:39-5(d). Therefore, we direct the Committee to refashion
the charge consistent with this opinion. The Court suggests language for the Committee’s consideration in
refashioning the charge and notes that that the spontaneity requirement of Kelly is not applicable to possession of a
legal weapon in the home for self-defense purposes. (pp. 29-31)

        The judgment of the Appellate Division is REVERSED and the matter is REMANDED for further
proceedings consistent with this opinion.

       CHIEF JUSTICE RABNER and JUSTICES LaVECCHIA, ALBIN, PATTERSON, SOLOMON,
and TIMPONE join in JUSTICE FERNANDEZ-VINA’s opinion.


                                                           2
                                      SUPREME COURT OF NEW JERSEY
                                        A-76 September Term 2015
                                                 077331

STATE OF NEW JERSEY,

    Plaintiff-Respondent,

         v.

CRISOFORO MONTALVO,

    Defendant-Appellant.


         Argued February 28, 2017 – Decided June 8, 2017

         On certification to the Superior Court,
         Appellate Division.

         Lauren S. Michaels, Assistant Deputy Public
         Defender, argued the cause for appellant
         (Joseph E. Krakora, Public Defender,
         attorney; Lauren S. Michaels and Al Glimis,
         Assistant Deputy Public Defenders, on the
         briefs).

         Ian D. Brater, Assistant Prosecutor, argued
         the cause for respondent (Christopher J.
         Gramiccioni, Monmouth County Prosecutor,
         attorney; Mary R. Juliano, Special Deputy
         Attorney General/Acting Assistant Prosecutor
         and Paul H. Heinzel, Assistant Prosecutor,
         on the briefs).

         Emily R. Anderson, Deputy Attorney General,
         argued the cause for amicus curiae Attorney
         General of New Jersey (Christopher S.
         Porrino, Attorney General, attorney).


    JUSTICE FERNANDEZ-VINA delivered the opinion of the Court.

    This appeal concerns whether an individual may lawfully

possess and hold a weapon for self-defense in his home while

                                1
answering the front door.   Specifically, this Court is called

upon to determine whether an individual is criminally liable for

unlawful possession of a weapon, N.J.S.A. 2C:39-5(b), if he does

not arm himself spontaneously to greet an imminent danger.

    In 2012, defendant Crisoforo Montalvo engaged in a

confrontation with his downstairs neighbor Arturs Daleckis.

Following an argument about noise, Montalvo broke a small

outdoor table belonging to Daleckis.   Daleckis knocked on

Montalvo’s front door.   Fearing reprisal for the damage to the

table, Montalvo answered the door with a machete in his hand.

According to Montalvo, he never raised the machete at Daleckis

and never exited his apartment with it.   Daleckis, however,

claimed that Montalvo pointed the machete at him and later used

it to damage their shared porch.

    As a result of this altercation, the State charged Montalvo

with unlawful possession of a weapon, N.J.S.A. 2C:39-5(d), and

possession of a weapon for an unlawful purpose, N.J.S.A. 2C:39-

4(d).   Regarding the unlawful possession charge, the trial judge

instructed the jury that self-defense does not justify

possession under N.J.S.A. 2C:39-5(d) unless the defendant arms

himself spontaneously to repel an immediate threat.   The judge

provided a standard self-defense instruction for the unlawful

purpose charge.



                                   2
      The jury convicted Montalvo of unlawful possession of a

weapon and acquitted him of possession of a weapon for an

unlawful purpose.    Montalvo appealed, arguing that the

conviction violated his Second Amendment right to bear arms and

that the jury instructions were erroneous.    The Appellate

Division affirmed.   We reverse because the jury instructions

constitute plain error.

                                 I.

                                 A.

      The following facts are gleaned from the testimony at

defendant’s trial.    This matter stems from a dispute between two

neighbors in the late night hours of March 24, 2012.       Defendant

Crisoforo Montalvo and his wife Orbilit Reyes-Avilas formerly

resided in a second-floor apartment in Bradley Beach (Apartment

2).   The door to Apartment 2 is located on an elevated front

porch of the property.    The front door opens to a stairwell

leading to the living room of Apartment 2.    Next to Apartment

2’s front door is the door for the first-floor unit (Apartment

1).

      Arturs Daleckis and his wife occupied Apartment 1 during

the time in question.    The tenants shared the elevated porch

with two other units.    According to Daleckis, the ceiling

separating Apartment 1 and Apartment 2 provided poor insulation

from sound.

                                  3
    Montalvo and Reyes-Avilas lived directly above Daleckis and

his wife for approximately two years prior to the incident in

question.     Montalvo and Reyes-Avilas testified that Daleckis

frequently threw loud parties during their occupancy.      Daleckis

testified that he also experienced noise issues with Montalvo

and spoke with him when the noise grew too loud.

    On the night of March 24, 2012, Daleckis grew agitated by

noise emanating from Apartment 2.      According to Daleckis, the

noise included banging and what sounded like fighting or

“violent exchanges.”    Montalvo and Reyes-Avilas disputed this

characterization and testified that they were merely talking,

laughing, and watching television in their apartment.

Reyes-Avilas was approximately seven months pregnant at the

time.

    In response to the noise emanating from Apartment 2,

Daleckis stood on his bed and knocked on the ceiling three or

four times.    Daleckis characterized his knocking as gentle.       In

contrast, Montalvo testified that the knocking shook the entire

living room and caused him and Reyes-Avilas to become nervous.

Montalvo then proceeded downstairs and knocked on Daleckis’s

door.   According to Montalvo, he did not receive an answer.

Daleckis claimed not to have heard any knocking at his door.

    At this point, Montalvo picked up a small table belonging

to Daleckis and threw it off the porch, breaking it.      Daleckis

                                   4
testified that he had purchased the table for approximately five

dollars at a flea market.    Montalvo then returned to Apartment

2.

      Shortly after Montalvo returned to his unit, Daleckis

knocked on the door of Apartment 2.       Although Daleckis testified

that he knocked on the door to resolve the situation peacefully,

Montalvo and Reyes-Avilas testified that they heard knocking,

kicking, and slamming on the door.       Montalvo testified that he

became scared for himself, his wife, and their unborn child.

According to Montalvo, he was concerned that Daleckis might have

a gun.

      As a precautionary measure, Montalvo retrieved a machete

from a closet as he moved to answer the door.       Montalvo had

owned the machete for about four months and had recently begun

utilizing it in his roofing job.       He kept it alongside various

other tools in the closet.    Montalvo opened the door and faced

Daleckis.

      According to Montalvo, he held the machete down behind his

leg so as not to scare Daleckis.       Montalvo stated that when he

opened the door Daleckis said, “Why do you break my f---ing

furniture?” and that he responded, “[B]ecause you make noise. .

. .   You banging on my ceiling and you turn my wife nervous.”

Montalvo testified that Daleckis was yelling at him; Daleckis

stated that he was speaking with “a little louder voice.”

                                   5
During this altercation, Daleckis was on the porch and Montalvo

remained within the threshold of Apartment 2.

    Daleckis testified that he did not see the machete

initially but told Montalvo to “calm down.”   According to

Daleckis, this statement prompted Montalvo to lower his arm,

moving the machete so it was visible to Daleckis.     Daleckis

testified that Montalvo pointed the machete at him.    He also

testified to his realization that, prior to lowering his arm,

Montalvo was holding the machete at an angle “like he was ready

to chop.”

    In contrast, Montalvo testified that he kept the machete in

his hand, behind his leg, and below his waist while speaking

with Daleckis.    When Daleckis made a physical gesture (“he did

his move”) toward him, he also made a physical gesture (“I did

this move”) and the machete became visible from behind

Montalvo’s leg.   Reyes-Avilas testified that when this exchange

took place she was at the top of the stairs, looking down at the

front door, and witnessed Montalvo holding the machete downward.

    Daleckis testified that he asked Montalvo why he opened the

door with a machete in his hand and Montalvo responded, “I don’t

care.”   Daleckis then stated he was going to call the police and

Montalvo again replied, “I don’t care.”   Following this

exchange, both men returned to their apartments.



                                  6
    Upon returning to Apartment 1, Daleckis telephoned 911.

Daleckis told the 911 operator that Montalvo was “upstairs going

crazy” and that “he opened the door with a huge knife in his

hand.”   Daleckis informed the operator that Montalvo never

stepped outside with the weapon.

    Daleckis testified that he then heard yelling, followed by

the sound of “banging . . . cutting . . . [or] chopping” of

metal and the next morning saw what appeared to be two machete

marks on the shared porch.     In contrast, Montalvo testified that

after he and Daleckis finished talking, he immediately walked

back up his stairs and handed the machete to Reyes-Avilas.

Reyes-Avilas placed the machete back in the closet while

Montalvo waited outside on the porch for the police to arrive.

    When the police arrived, Montalvo was standing on the

porch.   Montalvo raised his hands in the air and stated “I got

nothing” as they approached.     He told the police that he grabbed

the machete because he was afraid for his and his wife’s lives.

The police handcuffed Montalvo and placed him in a patrol car.

One officer observed a broken wooden item in front of the porch.

When Reyes-Avilas spoke with the responding officers, she told

them that she placed the machete back in the closet.

    The officers retrieved the machete from the closet and

arrested Montalvo.   The next day, Daleckis refused to provide a



                                   7
statement to the police because he did not want Montalvo to get

in trouble.

                                 B.

    One day after the incident, the State charged Montalvo with

the disorderly persons offense of criminal mischief, contrary to

N.J.S.A. 2C:17-3(b)(2).   The complaint-warrant specified that

Montalvo was charged with breaking Daleckis’s furniture.   In

June 2012, a Monmouth County grand jury indicted Montalvo for

third-degree possession of a weapon for an unlawful purpose,

contrary to N.J.S.A. 2C:39-4(d) (Count One), and fourth-degree

unlawful possession of a weapon, contrary to N.J.S.A. 2C:39-5(d)

(Count Two).

    The June indictment set forth both charges.    Count One

alleged that Montalvo possessed the machete “with a purpose to

use it unlawfully against the person or property of [Daleckis].”

Count Two alleged that Montalvo knowingly possessed the machete

“under circumstances not manifestly appropriate for such lawful

uses as it may have.”

    Montalvo was tried before a jury in July and August 2013.

When the trial judge charged the jury, he first provided the

instructions for Count Two, the unlawful possession charge.     The

judge primarily relied upon the Model Jury Charge for N.J.S.A.

2C:39-5(d).    In relevant part, the Model Jury Charge provides:



                                  8
In order to convict the defendant [under
N.J.S.A. 2C:39-5(d)], the State must prove the
following elements beyond a reasonable doubt

     1.   That S -        is a    weapon   (or
     that there was a weapon);

     2.   That the defendant   possessed   the
     weapon knowingly; and

     3.   That the defendant’s possession of
     the weapon was under circumstances not
     manifestly appropriate for a lawful use.

. . . .

The third element that the State must prove
beyond a reasonable doubt is that the
defendant possessed S - ______ . . . under
circumstances not manifestly appropriate for
such lawful uses as it may have. It is not
necessary for the State to prove that the
defendant formed an intent to use S - ______
. . . as a weapon.

It is, however, necessary for the State to
prove that it was possessed under such
circumstances that a reasonable person would
recognize that it was likely to be used as a
weapon; in other words, under circumstances
where it posed . . . a likely threat of harm
to others [AND/OR] a likely threat of damage
to property. You may consider factors such as
the surrounding circumstances; size, shape and
condition of the object, the nature of its
concealment, the time, place and actions of
the defendant when it was found in his/her
possession to determine whether or not the
object was manifestly appropriate for its
lawful use.

If the State has proven each element beyond a
reasonable doubt, then you must find defendant
guilty. If, however, the State has failed to
prove any element of the offense beyond a
reasonable doubt, then you must find defendant
not guilty.

                      9
         [Model Jury Charges (Criminal), “Unlawful
         Possession of a Weapon (N.J.S.A. 2C:39-5(d))”
         (Apr. 18, 2005).]

The judge did not add a self-defense instruction to the

model charge for Count Two.

    The judge then instructed the jury on Count One, the

unlawful-purpose charge, and included a self-defense instruction

with respect to that charge.   As to the self-defense instruction

for Count One, the judge stated:

         I have already told you that the State must
         prove beyond a reasonable doubt that the
         defendant had an unlawful purpose at the time
         [in] question. If you find that the defendant
         had a lawful purpose, for example, to use the
         machete to protect himself and his pregnant
         wife or use it against the use of unlawful
         force or if you have a reasonable doubt as to
         the defendant’s purpose, then the State has
         failed to carry its burden of proof on this
         element beyond a reasonable doubt.

         I instruct you that for the purpose of this
         offense, if the defendant honestly believed
         that he needed to use that machete to protect
         himself and his wife, the law does not require
         that this belief be reasonable.      In other
         words, if the defendant had an honest, though
         unreasonable, belief that he needed to use the
         weapon to protect himself and his wife, this
         negates the purposeful mental state required
         for this particular offense.

    During deliberations, the jury sent the trial judge a note

asking, “Second charge, unlawful possession of a weapon, is

self[-]defense considered a lawful use?”   The judge and counsel

for both sides discussed the appropriate response to the jury’s

                                10
inquiry on the record.   During this colloquy, the trial judge

decided to answer the jury’s question by reading a section of

State v. Kelly, 118 N.J. 370 (1990).   In response to the jury’s

question, the court stated:

         Members of the jury, in response to your
         question, “Is self[-]defense considered a
         lawful use,” I remind you that it is necessary
         for the State to prove that it, meaning the
         object[,]    was    possessed    under    such
         circumstances that a reasonable person would
         recognize that it was likely to be used as a
         weapon. In other words, under circumstances
         where it posed a likely threat of harm to
         others and/or a likely threat of damage to
         property, you may consider factors such as the
         surrounding circumstances as well as the size,
         shape, and condition of the object; the nature
         of its concealment; the time, place and
         actions of the defendant; when it was found in
         his possession to determine whether or not the
         object was manifestly appropriate for its
         lawful uses.

         This statute is 2C:39-5(d).    Section 5(d)
         prohibits the possession of implements as
         weapons even if possessed for precautionary
         purposes, except in situations of immediate
         and imminent danger.

         Although self[-]defense involves a lawful use
         of a weapon, it does not justify the unlawful
         possession of the weapon under Section 5(d)
         except when a person uses a weapon after
         arming himself or herself spontaneously to
         repel an immediate danger.

         Obviously, there may be circumstances in which
         a weapon is seized in response to an immediate
         danger, but ensuing circumstances render its
         use unnecessary. Under such conditions, the
         individual may take immediate possession of
         the weapon out of necessity rather than self[-
         ]defense. However, it would appear that the

                                11
          availability of necessity as a justification
          for the immediate possession of a weapon, as
          with self[-]defense, is limited only to cases
          of spontaneous and compelling danger. Please
          resume your deliberations.

    Minutes later, the jury found Montalvo not guilty of Count

One, possession of a weapon for an unlawful purpose, and guilty

of Count Two, unlawful possession of a weapon.     That same day,

the trial judge found Montalvo guilty of the criminal mischief

disorderly persons offense.

    In October 2013, the trial court sentenced Montalvo to 540

days of imprisonment for Count Two.     The court also sentenced

Montalvo to an eighteen-day jail term for the criminal mischief

charge.   Because Montalvo remained incarcerated prior to

sentencing, the court credited him with the 558 days already

served.

    Montalvo filed a timely appeal of his conviction for

unlawful possession of a weapon.     Specifically, Montalvo

asserted that his conviction criminalizes the possession of an

otherwise legal weapon in his home in violation of the Second

Amendment.   He also argued that the trial judge improperly

instructed the jury concerning the applicability of self-defense

to Count Two.

    In an unpublished per curiam opinion, the Appellate

Division affirmed Montalvo’s conviction and sentence.     The panel

addressed Montalvo’s Second Amendment claim and held that it was

                                12
meritless because the surrounding circumstances and the

machete’s status as an uncommon item sufficiently supported the

jury’s verdict.    As to Montalvo’s second argument, the panel

held that the jury instructions did not amount to plain error.

The panel concluded that the jury instructions properly relied

upon Kelly, which was the controlling case to address the jury’s

question.

    We granted Montalvo’s petition for certification.       226 N.J.
212 (2016).

                                  II.

    Montalvo reiterates the contentions that he made before the

Appellate Division and urges this Court to reverse his

conviction.     First, Montalvo argues that his defensive

possession of the machete in his own home was manifestly

appropriate under the circumstances.    He further avers that his

conviction for unlawful possession of a weapon criminalizes the

defensive possession of an otherwise lawful weapon in the home

in violation of the Second Amendment to the United States

Constitution.

    Second, Montalvo maintains that the trial judge’s response

to the jury’s question as to whether self-defense constitutes a

lawful use under N.J.S.A. 2C:39-5(d) was improper.    He asserts

that the trial judge erroneously relied upon Kelly to instruct

the jury that self-defense could be justified under Section 5(d)

                                  13
only to spontaneously repel an immediate danger.     Montalvo

claims the judge misstated the controlling law because self-

defense does not turn on whether an immediate, spontaneous

danger actually exists but on whether the defendant reasonably

believes the danger exists.   He argues that the judge did not

adequately tailor the charge to his self-defense claim.

    The State urges this Court to affirm the Appellate

Division’s decision.   It contends that Montalvo’s Second

Amendment rights were not violated and that the jury

instructions were not plainly erroneous.

    First, the State maintains that Montalvo’s conduct

“exceeded legal norms of appropriate force applicable to self-

defense” and was disproportionate to the harm he allegedly

faced.   The State claims that Montalvo did not have a reasonable

belief that Daleckis was armed.    It further argues that Montalvo

used the machete to damage the porch outside of the home, which

the Second Amendment does not protect.     The State characterizes

such use of the machete as offensive rather than defensive.

    Second, the State asserts that because Montalvo failed to

object to the jury charge during the trial, we must review the

charge for plain error and reverse only if it was clearly

capable of producing an unjust result.     The State avers that the

charge does not constitute plain error.     The State stresses that

even if Montalvo had a right to possess the machete in his home

                                  14
for self-defense, the charge would not produce an unjust result.

In accordance with N.J.S.A. 2C:3-4, Montalvo would have to show

that he reasonably believed his defensive conduct was necessary

to prevent harm and that his defensive conduct was not

disproportionate to the perceived threat.    The State asserts

that Montalvo made no such showing.

    Specifically, the State contends that there was no

justification for Montalvo’s actions inside his home or on the

porch outside his home because he did not face immediate harm.

Relying on Kelly, the State claims that self-defense justifies

an offense under N.J.S.A. 2C:39-5(d) only when a person

spontaneously possesses a weapon to repel immediate danger.

Thus, the State argues that Kelly applies to any self-defense

claim and rendered the jury charge proper.

    We granted the Attorney General amicus curiae status in

this case.   The Attorney General echoes many of the State’s

arguments and urges this Court to reaffirm the constitutionality

of N.J.S.A. 2C:39-5(d).

    The Attorney General asserts that the Second Amendment did

not protect Montalvo’s use of the machete on the porch because

it occurred outside the home.   The Attorney General does not

dispute that possession of a weapon in the home under

circumstances supporting a “valid self-defense claim” is lawful.

But the Attorney General maintains that self-defense is

                                15
inapplicable in this case because Montalvo’s actions were not

defensive, reasonable, or spontaneous.

    The Attorney General also recommends that this Court modify

or replace the existing Model Jury Charge for N.J.S.A. 2C:39-

5(d) to address circumstances similar to those presented in this

case.   Specifically, the Attorney General asks this Court to

explain that passive possession of a weapon in the home for

self-defense is not a crime per se but that individuals may use

weapons for active self-defense only if they arm themselves

spontaneously to repel an immediate danger.

                               III.

    To evaluate the adequacy of the jury instructions at the

heart of this appeal, we first review the legal principles that

those instructions were intended to convey.

                                A.

    New Jersey has three classes of possessory weapons

offenses.   State v. Lee, 96 N.J. 156, 160 (1984).    Although the

classes serve distinct purposes, they “should not be considered

as mutually exclusive.”   Id. at 161.    The first class per se

criminalizes the possession of certain types of weapons such as

sawed-off shotguns and also bans weapons such as switchblade

knives unless the possessor can demonstrate an “explainable

lawful purpose.”   Id. at 160 (citing N.J.S.A. 2C:39-3).



                                16
      The second class of possessory offenses “prohibits the

possession of a weapon with the intent to use it against the

person or property of another.”    Ibid. (citing N.J.S.A. 2C:39-

4).

      The third and final class, which is at issue in this case,

prohibits the possession of any weapon, other than certain

firearms, when an actor “has not yet formed an intent to use

[the] object as a weapon [but] possesses it under circumstances

in which it is likely to be so used.”     Id. at 161 (citing

N.J.S.A. 2C:39-5(d)).   The third class of possessory weapons

offenses is codified by N.J.S.A. 2C:39-5(d), which states that

“[a]ny person who knowingly has in his possession any other

weapon under circumstances not manifestly appropriate for such

lawful uses as it may have is guilty of a crime of the fourth

degree.”    The purpose of Section 5(d) is to “protect[] citizens

from the threat of harm while permitting the use of objects such

as knives in a manner consistent with a free and civilized

society.”   Lee, supra, 96 N.J. at 162.   The statute applies to

circumstances resulting in a threat of harm to persons or

property.   State in Interest of G.C., 179 N.J. 475, 481-84

(2004).

      A machete constitutes a “weapon” within this statutory

scheme.    See N.J.S.A. 2C:39-1(r) (defining weapon as “anything

readily capable of lethal use or inflicting serious bodily

                                  17
injury”); State v. Irizarry, 270 N.J. Super. 669, 673 (App. Div.

1994) (observing N.J.S.A. 2C:39-5(d) concerns weapons “such as

knives and machetes[] that have both lawful and unlawful uses”).

    Although possession of a weapon for an unlawful purpose,

N.J.S.A. 2C:39-4(d), calls for an inquiry into the intent of the

possessor of a weapon, intent is not an element of unlawful

possession of a weapon, N.J.S.A. 2C:39-5(d).     Kelly, supra, 118

N.J. at 380; Lee, supra, 96 N.J. at 162-63; State v. Wright, 96
N.J. 170, 171 (1984), appeal dismissed, 469 U.S. 1146, 105 S.

Ct. 890, 83 L. Ed. 2d 906 (1985).     Therefore, the proper Section

5(d) inquiry is not one of intent, “but whether the

circumstances surrounding the possession were manifestly

appropriate” for lawful use.   State v. Colon, 186 N.J. Super.
355, 357 (App. Div. 1982) (per curiam).     For instance, under

different circumstances a machete can constitute a lethal weapon

or a deep-sea fishing tool.    Lee, supra, 96 N.J at 161 (citing

State v. Hay, 153 N.J. Super. 346, 349 (App. Div. 1977), certif.

denied, 75 N.J. 600 (1978)).   We previously determined that the

statutory language of N.J.S.A. 2C:39-5(d) is not

unconstitutionally overbroad or vague.     Id. at 164-67; Wright,

supra, 96 N.J. at 171.

    In determining whether the use of a weapon is manifestly

appropriate or inappropriate under the circumstances, a jury

must look to the facts of the case and not to the subjective

                                 18
intent of the actor.    Compare Lee, supra, 96 N.J. at 164-67

(upholding defendant’s conviction for possessing scissors taped

to simulate stiletto while burglarizing home because “[i]t would

be difficult to imagine a less appropriate possession of” that

instrument), and Wright, supra, 96 N.J. at 172-73 (reinstating

defendant’s conviction for possessing Exacto knife, strapped to

leg, while wandering neighborhood), with State v. Blaine, 221
N.J. Super. 66, 70-71 (App. Div. 1987) (finding defendant

walking down street with pocketknife in pocket insufficient for

conviction), and State v. Riley, 306 N.J. Super. 141, 149-51

(App. Div. 1997) (reversing defendant’s conviction for carrying

but not displaying or brandishing pocketknife while committing

robbery).

                                 B.

    Self-defense is a potential defense to a possessory weapons

offense.    The Second Amendment of the United States Constitution

states, “A well regulated militia, being necessary to the

security of a free State, the right of the people to keep and

bear Arms, shall not be infringed.”    U.S. Const. amend. II.   The

Second Amendment “guarantee[s] the individual right to possess

and carry weapons in case of confrontation,” District of

Columbia v. Heller, 554 U.S. 570, 592, 128 S. Ct. 2783, 2797,

171 L. Ed. 2d 637, 657 (2008), and fully applies to the States,

McDonald v. City of Chicago, 561 U.S. 742, 750, 130 S. Ct. 3020,

                                 19
3026, 177 L. Ed. 2d 894, 903 (2010).    It extends to “all

instruments that constitute bearable arms.”      Heller, supra, 554

U.S. at 582, 128 S. Ct. at 2792, 171 L. Ed. 2d at 651.

    In Heller, the Supreme Court recognized that “the inherent

right of self-defense has been central to the Second Amendment

right.”    Id. at 628, 128 S. Ct. at 2817, 171 L. Ed. 2d at 679.

New Jersey’s statutes protect the right of self-defense.

Generally, the use of force against another person “is

justifiable when the actor reasonably believes that such force

is immediately necessary for the purpose of protecting himself

against the use of unlawful force by” another.     N.J.S.A. 2C:3-

4(a).     The use of deadly force for self-defense is justifiable

only when the actor reasonably believes that such force is

necessary to protect himself against death or serious bodily

injury, unless the actor provoked the use of force or knows he

can safely retreat.     N.J.S.A. 2C:3-4(b)(2).   Thus, the defensive

conduct must be based on a reasonable belief of potential harm,

and the defensive force must be proportional to the offensive

force.

    This Court has previously considered the justification of

self-defense in relation to a violation of N.J.S.A. 2C:39-5(d).

In State v. Harmon, we held that self-defense does not excuse

the possession of a weapon under N.J.S.A. 2C:39-5(d) except “in

those rare and momentary circumstances where an individual arms

                                  20
himself spontaneously to meet an immediate danger.”     104 N.J.
189, 208-09 (1986).

    In Kelly, supra, we found that no self-defense instruction

was warranted in the absence of such spontaneous action during a

street encounter. 118 N.J. at 385-87.   In that case, the

defendant armed herself with a carpet-cutting razor before

leaving her home to take her child out for a walk.      Id. at 374.

She did so because her child’s father, who had severely beaten

her in the past, warned her not to walk past a certain street

corner.   Id. at 373-74.    When the defendant passed the corner,

her abuser began punching her; she, in turn, slashed him

repeatedly with the razor.     Id. at 374-75.

    We held that because the defendant armed herself with the

razor before leaving her home in anticipation of using it for

self-defense, a self-defense instruction was not required.        Id.

at 385-87.    We observed, however, that if the defendant had

“seized the weapon spontaneously and used it to defend herself

against a life-threatening attack, then, she would not have

possessed the weapon for a manifestly inappropriate purpose.”

Id. at 385.

                                  C.

    The home is accorded special treatment within the

justification of self-defense.     In Heller, supra, the United

States Supreme Court emphasized the right to possess weapons in

                                  21
the home, “where the need for defense of self, family, and

property is most acute.” 554 U.S. at 628, 128 S. Ct. at 2817,
171 L. Ed. 2d at 679.

    New Jersey law reflects that principle.      For example,

although “[t]raditionally self-defense claims require that a

person who can safely retreat from the confrontation avail

themselves of that means of escape,” that requirement is

suspended under the “castle doctrine . . . if the confrontation

takes place in one’s home or ‘castle.’”     State v. Gartland, 149
N.J. 456, 466 (1997) (quoting Beth Bjerregaard & Anita N.

Blowers, Chartering a New Frontier for Self-Defense Claims:     The

Applicability of the Battered Person Syndrome as a Defense for

Parricide Offenders, 33 U. Louisville J. Fam. L. 843, 870-71

(1995)); see also N.J.S.A. 2C:3-4(b)(2)(b)(i) (providing there

is no duty for anyone who is not initial aggressor in physical

confrontation “to retreat from [one’s] dwelling”); N.J.S.A.

2C:3-4(c)(1) (“[T]he use of force or deadly force upon or toward

an intruder who is unlawfully in a dwelling is justifiable when

the actor reasonably believes that the force is immediately

necessary for the purpose of protecting himself or other persons

in the dwelling . . . .”).

    Having reviewed the possessory offense at issue here as

well as the justification of self-defense both as a general



                                  22
matter and in relation to the home, we turn to the jury

instructions.

                                IV.

    Jury instructions demand careful attention.    They “must

provide a ‘comprehensible explanation of the questions that the

jury must determine, including the law of the case applicable to

the facts that the jury may find.’”    State v. Singleton, 211
N.J. 157, 181-82 (2012) (quoting State v. Green, 86 N.J. 281,

287-88 (1981)).   Without an objection at the time a jury

instruction is given, “there is a presumption that the charge

was not error and was unlikely to prejudice the defendant’s

case.”   Id. at 182.

    When a party does not object to a jury instruction, this

Court reviews the instruction for plain error.    R. 1:7-2; State

v. Wakefield, 190 N.J. 397, 472-73 (2007), cert. denied, 552
U.S. 1146, 128 S. Ct. 1074, 169 L. Ed. 2d 817 (2008).     Plain

error refers to any error “clearly capable of producing an

unjust result.”   R. 2:10-2.   Regarding a jury instruction,

“plain error requires demonstration of ‘legal impropriety in the

charge prejudicially affecting the substantial rights of the

defendant and sufficiently grievous to justify notice by the

reviewing court and to convince the court that of itself the

error possessed a clear capacity to bring about an unjust

result.’”   State v. Chapland, 187 N.J. 275, 289 (2006) (quoting

                                 23
State v. Hock, 54 N.J. 526, 538 (1969), cert. denied, 399 U.S.
930, 90 S. Ct. 2254, 26 L. Ed. 2d 797 (1970)).

    The record in this case demonstrates that Montalvo’s trial

counsel did not object to the jury instructions for N.J.S.A.

2C:39-5(d), including the language from Kelly.     Therefore, we

must assess whether the jury instructions prejudicially affected

Montalvo’s substantial rights and could have led to an unjust

result.   Ibid.

                                  V.

    Considering the jury instructions given in this case

against the backdrop of the legal principles they were designed

to convey, we cannot agree with the Appellate Division’s holding

that the jury instructions for the N.J.S.A. 2C:39-5(d) charge do

not warrant reversal.     We find, rather, that the instructions

constitute plain error.

                                  A.

    The court provided a self-defense instruction for Count One

-- violation of N.J.S.A. 2C:39-4(d) -- that included

instructions taken from the Model Jury Charge for that statute,

which, in turn, contains elements of the generic model charge

for self-defense.   See Model Jury Charges (Criminal),

“Possession of Weapon with a Purpose to Use It Unlawfully

Against the Person or Property of Another (N.J.S.A. 2C:39-4(d))”

(June 16, 2003) (directing court to charge paragraphs explaining

                                  24
self-defense justification “[i]f the defendant raises the issue

of protective purpose”); see also Model Jury Charges (Criminal),

“Justification - Self Defense in Self Protection (N.J.S.A. 2C:3-

4)” (June 13, 2011) (generic self-defense charge).

    Unlike the model charge for N.J.S.A. 2C:39-4(d), the model

charge for N.J.S.A. 2C:39-5(d) contains no acknowledgment that a

self-defense justification might be raised.   Thus, in response

to the jury’s question, the court relied not on general self-

defense principles, but on language it found in Kelly, in which

self-defense was raised in connection with Section 5(d).

    However, our holding in Kelly is not applicable to

Montalvo’s situation.   In Kelly, supra, the defendant armed

herself with a carpet-cutting razor in anticipation of a future

conflict outside the home. 118 N.J. at 373-74.   She admitted to

knowing that it was inappropriate to carry the razor outside the

home with no appropriate purpose, but armed herself anyway.    Id.

at 385-86.   Rather than lawfully defending herself in her home,

the defendant armed herself with the intention of using the

razor as a weapon outside the home.    Id. at 373-74.

    The defendant’s use of the razor in Kelly is precisely the

improper and unlawful use the Legislature targeted when it

enacted Section 5(d).   Id. at 386.   We applied the spontaneity

requirement in Kelly because the only scenario in which the

defendant’s use could constitute lawful self-defense would be if

                                25
she had a manifestly lawful purpose to carry the razor, then

suddenly and spontaneously used it as a weapon to repel

immediate harm.   Id. at 385-87.    At the same time, if the

defendant had kept the carpet cutter in her home for self-

defense purposes, that would not constitute an unlawful use.

    The facts in this case are distinguishable from Kelly.

Here, Montalvo legally possessed a machete in his home.      It is

of no matter whether his possession was for roofing or for self-

defense because either would qualify as a lawful purpose.

    The parties present contentions about the proper

application of the Second Amendment and suggest that this Court

adopt constitutional tests developed in other jurisdictions.

But this case does not demand an extensive Second Amendment

analysis.   We need only observe that the Second Amendment

protects the right of individuals to possess weapons, including

machetes, in the home for self-defense purposes.    See Heller,

supra, 554 U.S. at 582, 592, 628, 128 S. Ct. at 2791-92, 2797,

2817, 171 L. Ed. 2d at 651, 657, 679.    Thus, Montalvo had a

constitutional right to possess the machete in his home for his

own defense and that of his pregnant wife.    Because the court’s

instructions did not convey this principle, the instructions

were erroneous.

                                   B.



                                   26
    Further, because the erroneous instructions were capable of

producing an unjust result in this matter, we hold that they

constitute plain error.   Chapland, supra, 187 N.J. at 289.

    If the jurors believed Montalvo’s version of events, he

never left his apartment with the machete, never used it against

person or property, and never raised it toward Daleckis.    Such

possession is protected by the Second Amendment and is

consistent with our statutory scheme and caselaw.

    The State asserts that answering an angry knock at the door

with a weapon in hand constitutes possession “under

circumstances not manifestly appropriate for such lawful uses as

it may have.”   That position is untenable.   The right to possess

a weapon in one’s own home for self-defense would be of little

effect if one were required to keep the weapon out-of-hand,

picking it up only “spontaneously.”    Such a rule would negate

the purpose of possessing a weapon for defense of the home.       It

would mean that an individual could lawfully answer the door

with a loaded gun in a holster yet would be criminally liable if

he held a cutting tool in hand.    In short, Montalvo’s holding of

the machete was a lawful use of that weapon under his version of

events.

    On the other hand, the jurors could have convicted Montalvo

under N.J.S.A. 2C:39-5(d) if they believed Daleckis’s account

that Montalvo threatened him with the machete unprovoked, then

                                  27
exited the apartment and chopped at the shared porch.    We do not

doubt that chopping the porch with a machete without having a

lawful purpose may constitute possession under circumstances not

manifestly appropriate for lawful use.   See G.C., supra, 179

N.J. at 481-84 (finding Section 5(d) applicable where defendant

damaged private property with paintball gun).

    The record does not provide us with the information needed

to determine which version of events the jury relied upon to

convict Montalvo under N.J.S.A. 2C:39-5(d).     We will not

speculate about the foundations of the jury verdict.     See

Harmon, supra, 104 N.J. at 216 (declining to engage in such

inconclusive speculation).

    Here, because the jury instructions permitted the jurors to

convict Montalvo either upon a valid theory of guilt ––

threatening Daleckis with the machete unprovoked or taking the

machete outside and damaging the porch -- or upon an invalid

theory -- holding the machete when answering the door -- and

because we cannot know upon which theory the jury found Montalvo

guilty, we find that the jury instructions were clearly capable

of producing an unjust result.   R. 2:10-2; Chapland, supra, 187

N.J. at 289; see also Stromberg v. California, 283 U.S. 359,

368, 51 S. Ct. 532, 535, 75 L. Ed. 1117, 1122 (1931) (noting

that potential for reliance on invalid ground vitiates

conviction notwithstanding presence of valid grounds for

                                 28
conviction).   We therefore reverse the judgment of the Appellate

Division.

                                VI.

    We also direct our Committee on Model Criminal Jury Charges

to review and revise the charge for N.J.S.A. 2C:39-5(d).

    In instructing the jury on unlawful possession of a weapon,

the trial court substantially relied upon the Model Jury Charge

for Section 5(d), which does not contain self-defense language.

Accordingly, we hold that a modified jury instruction is

necessary to clarify that possession of a lawful weapon in one’s

home cannot form the basis of a conviction under N.J.S.A. 2C:39-

5(d).   Therefore, we direct the Committee to refashion the

charge consistent with this opinion.   Cf. G.C., supra, 179 N.J.

at 484 (directing Committee to modify charge for Section 5(d) to

include threats to property).

    We suggest the following language for the Committee’s

consideration in refashioning the charge:    Determining whether

the State has proven beyond a reasonable doubt that defendant

possessed a weapon in his home under circumstances not

manifestly appropriate for a lawful use requires special

considerations.   Persons may lawfully possess weapons in their

homes, even though possession of those same weapons may not be

manifestly appropriate outside the home.    Using a twelve-inch

steak knife in a kitchen to prepare dinner is lawful and

                                29
possessing it as means of defense in case of a home invasion is

lawful as well; carrying the same knife on the street on the way

to pick up groceries may not be manifestly appropriate.

    Individuals may possess in their homes objects that serve

multiple lawful purposes, including the purpose of anticipatory

self-defense.    In this case, Montalvo possessed at home a

machete he used in his roofing job.     He was lawfully entitled to

possess that machete as a weapon in his home as a means of

defending himself and his family from attack as well.     The right

to possess that weapon, however, does not mean that it can be

used without justification.

    An individual who responds to the door of his home with a

concealed weapon that threatens no one acts within the bounds of

the law.   He need give no justification for what he is lawfully

allowed to do.

    On the other hand, an individual may not threaten another

with a weapon, even within the confines of his home, without

lawful justification.   Thus, Montalvo could not answer the door

threatening the use of a machete merely for the purpose of

inciting fear in another.     He could threaten the use of the

machete, however, if he had a sincere or reasonable belief that

the show of such force was necessary to protect himself or his

wife from an imminent attack.



                                  30
    The burden always remains on the State to prove that

defendant did not lawfully possess the weapon in his home or, if

the weapon was threatened against another, that possession of

the weapon was not manifestly appropriate for the purpose of

self-defense.

    We note, in so doing, that the spontaneity requirement of

Kelly, from which the trial court quoted in response to the

jury’s question, is not applicable to possession of a legal

weapon in the home for self-defense purposes.   Trial courts

should not rely on it in tailoring N.J.S.A. 2C:39-5(d) jury

instructions to such cases.

                               VII.

    The jury instructions provided for N.J.S.A. 2C:39-5(d)

constitute plain error.   We therefore reverse the judgment of

the Appellate Division and remand for proceedings consistent

with this opinion.



     CHIEF JUSTICE RABNER and JUSTICES LaVECCHIA, ALBIN,
PATTERSON, SOLOMON, and TIMPONE join in JUSTICE FERNANDEZ-VINA’s
opinion.




                                31